EXHIBIT 10.6
THIRD AMENDMENT TO CREDIT AGREEMENT
THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of April
7, 2017, by and among SPECTRUM BRANDS, INC., a Delaware corporation (the “Lead
Borrower”), SB/RH HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent
(in such capacity, the “Administrative Agent”), each of the Persons party hereto
as 2017 Replacement USD Term Loan Lenders (as defined below) and Royal Bank of
Canada (“Royal Bank”), as an arranger of this Third Amendment (in such capacity,
the “Third Amendment Arranger”). Unless otherwise indicated, all capitalized
terms used herein and not otherwise defined shall have the respective meanings
provided such terms in the Credit Agreement referred to below (as amended by
this Third Amendment).
W I T N E S S E T H:
WHEREAS, the Lead Borrower, Holdings, DBNY as administrative agent and
collateral agent, each lender from time to time party thereto (the “Lenders”)
and the other parties thereto have entered into the Credit Agreement dated as of
June 23, 2015 (as the same has been amended, restated, supplemented and/or
otherwise modified from time to time prior to the Third Amendment Effective Date
referred to below, the “Credit Agreement”);
WHEREAS, on the date hereof (but prior to giving effect to this Third
Amendment), there are outstanding USD Term Loans under the Credit Agreement (for
purposes of this Third Amendment, herein called the “2017 Refinanced USD Term
Loans”) in an aggregate principal amount of $1,000,427,631.49;
WHEREAS, in accordance with the provisions of Section 9.02(c) of the Credit
Agreement, the Lead Borrower wishes to amend the Credit Agreement to enable the
Lead Borrower to refinance in full the outstanding 2017 Refinanced USD Term
Loans with the proceeds of 2017 Replacement USD Term Loans (as defined below),
as more fully provided herein;
WHEREAS, the Lead Borrower, the Administrative Agent, the Third Amendment
Arranger and the 2017 Replacement USD Term Loan Lenders wish to amend the Credit
Agreement to provide for the refinancing in full of all outstanding 2017
Refinanced USD Term Loans with the 2017 Replacement USD Term Loans on the terms
and subject to the conditions set forth herein; and
WHEREAS, pursuant to that certain engagement letter, dated as of March 15, 2017,
among the Lead Borrower and Royal Bank (the “Third Amendment Engagement
Letter”), RBC Capital Markets* and Deutsche Bank Securities, Inc. shall act as
joint lead arrangers and joint bookrunners with respect to this Third Amendment
and the 2017 Replacement USD Term Loans provided for hereunder;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed as follows:
SECTION 1.               Amendments to Credit Agreement.
(a)                (i)        Subject to the satisfaction of the conditions set
forth in Section 2 hereof, the 2017 Replacement USD Term Loan Lenders hereby
severally agree to make 2017 Replacement USD Term Loans to the Lead Borrower on
the Third Amendment Effective Date (as



--------------------------------------------------------------------------------

* RBC Capital Markets is a marketing name for the investment banking activities
of Royal Bank of Canada and its affiliates.
 

--------------------------------------------------------------------------------

defined below) in the aggregate principal amount of $1,000,427,631.49 to
refinance all outstanding 2017 Refinanced USD Term Loans in accordance with the
relevant requirements of the Credit Agreement (as modified hereby) and this
Third Amendment. It is understood and agreed that the 2017 Replacement USD Term
Loans being made pursuant to this Third Amendment and the Credit Agreement (as
modified hereby) shall constitute “Replacement Term Loans” as defined in, and
pursuant to, Section 9.02(c) of the Credit Agreement and the 2017 Refinanced USD
Term Loans being refinanced shall constitute “Replaced Term Loans” as defined
in, and pursuant to, Section 9.02(c) of the Credit Agreement. Except as
expressly provided in this Third Amendment (including as to the Applicable Rate)
and the Credit Agreement (as modified hereby), the 2017 Replacement USD Term
Loans shall be on terms identical to the 2017 Refinanced USD Term Loans
(including as to maturity, Guarantors, Collateral (and ranking) and payment
priority).
(ii)        On the Third Amendment Effective Date, all then outstanding 2017
Refinanced USD Term Loans shall be refinanced in full as follows:
(1)            the outstanding principal amount of the 2017 Refinanced USD Term
Loan of each Lender which (i) is an existing USD Term Lender under the Credit
Agreement prior to giving effect to this Third Amendment (each, an “Existing USD
Lender”) and (ii) is not party hereto as a 2017 Replacement USD Term Loan Lender
(a Lender meeting the requirements of clauses (i) and (ii), each, a
“Non-Converting Lender”) shall be repaid in full in cash;
(2)            to the extent any Existing USD Lender has a 2017 Replacement USD
Term Loan Conversion Amount (as defined in the Credit Agreement, as amended
hereby) that is less than the full outstanding principal amount of the 2017
Refinanced USD Term Loan of such Existing USD Lender, such Existing USD Lender
shall be repaid in cash in an amount equal to the difference between the
outstanding principal amount of the 2017 Refinanced USD Term Loan of such
Existing USD Lender and such Existing USD Lender’s 2017 Replacement USD Term
Loan Conversion Amount (the “Non-Converting Portion”);
(3)            the outstanding principal amount of the 2017 Refinanced USD Term
Loan of each Existing USD Lender which has executed this Third Amendment as a
“2017 Converting Lender” (each, a “2017 Converting Lender”) shall automatically
be converted into a term loan (each, a “Converted 2017 Replacement USD Term
Loan”) in a principal amount equal to such 2017 Converting Lender’s 2017
Replacement USD Term Loan Conversion Amount (each such conversion, a “2017 USD
Term Loan Conversion”); and
(4)            (1) each Person that has executed this Third Amendment as a “New
2017 Replacement USD Term Loan Lender” (each, a “New 2017 Replacement USD Term
Loan Lender” and, together with the 2017 Converting Lenders, collectively, the
“2017 Replacement USD Term Loan Lenders”) severally agrees to make a new term
loan to the Lead Borrower on the Third Amendment Effective Date (each such new
term loan, a “New 2017 Replacement USD Term Loan” and, collectively, the “New
2017 Replacement USD Term Loans” and, together with the Converted 2017
Replacement USD Term Loans, the “2017 Replacement USD Term Loans”) in U.S.
Dollars in a principal amount equal to the amount opposite such New 2017
Replacement USD Term Loan
 
2

--------------------------------------------------------------------------------

Lender’s name on Schedule I hereto (as to any New 2017 Replacement USD Term Loan
Lender, its “2017 Replacement USD Term Loan Commitment”).
(iii)        Each 2017 Replacement USD Term Loan Lender hereby agrees to “fund”
its 2017 Replacement USD Term Loan as follows: (x) each 2017 Converting Lender
shall “fund” its 2017 Replacement USD Term Loan to the Lead Borrower by
converting all or a portion of its then outstanding principal amount of 2017
Refinanced USD Term Loan into a 2017 Replacement USD Term Loan in a principal
amount equal to such 2017 Converting Lender’s 2017 Replacement USD Term Loan
Conversion Amount as provided in clause (ii)(y) above and (y) each New 2017
Replacement USD Term Loan Lender shall fund in cash to the Lead Borrower an
amount equal to such New 2017 Replacement USD Term Loan Lender’s 2017
Replacement USD Term Loan Commitment.
(iv)        The Converted 2017 Replacement USD Term Loans subject to the 2017
USD Term Loan Conversion shall be allocated ratably to the outstanding
Borrowings of 2017 Refinanced USD Term Loans (based upon the relative principal
amounts of Borrowings of 2017 Refinanced USD Term Loans and, in the case of
Eurocurrency Rate 2017 Refinanced USD Term Loans, subject to different Interest
Periods immediately prior to giving effect thereto). Each resulting “borrowing”
of Converted 2017 Replacement USD Term Loans shall constitute a new “Borrowing”
under the Credit Agreement and shall (x) with respect to Eurocurrency Rate
Converted 2017 Replacement USD Term Loans, be subject to the same Interest
Period (and the same LIBO Rate) applicable to the Borrowing of Eurocurrency Rate
2017 Refinanced USD Term Loans to which it relates, which Interest Period shall
continue in effect until such Interest Period expires and a new type of
Borrowing is selected in accordance with the provisions of Section 2.08 of the
Credit Agreement or (y) with respect to ABR Converted 2017 Replacement USD Term
Loans, continue as ABR Loans until a new type of Borrowing is selected in
accordance with the provisions of Section 2.08 of the Credit Agreement. New 2017
Replacement USD Term Loans shall be allocated ratably to repay outstanding
Borrowings of 2017 Refinanced USD Term Loans that are not subject to a 2017 USD
Term Loan Conversion (based upon the relative principal amounts of Borrowings of
such 2017 Refinanced USD Term Loans and, in the case of Eurocurrency Rate 2017
Refinanced USD Term Loans, subject to different Interest Periods immediately
prior to giving effect thereto) and shall be (x) with respect such Eurocurrency
Rate 2017 Refinanced USD Term Loans, initially incurred as Eurocurrency Rate
Borrowings which shall be allocated ratably to such outstanding “deemed”
Borrowings of Eurocurrency Rate Converted 2017 Replacement USD Term Loans on the
Third Amendment Effective Date (based upon the relative principal amounts of
such deemed Borrowings of Eurocurrency Rate Converted 2017 Replacement USD Term
Loans subject to different Interest Periods on the Third Amendment Effective
Date after giving effect to the foregoing provisions of this clause (iv) and (y)
with respect to such ABR 2017 Refinanced USD Term Loans, initially incurred as
ABR Loans which shall be allocated to such outstanding “deemed” Borrowings of
ABR Converted 2017 Replacement Term Loans on the Third Amendment Effective Date.
Each such “borrowing” of Eurocurrency Rate New 2017 Replacement USD Term Loans
shall (A) be added to (and made a part of) the related deemed Borrowing of
Eurocurrency Rate Converted 2017 Replacement USD Term Loans and (B) be subject
to (x) an Interest Period which commences on the Third Amendment Effective Date
and ends on the last day of the Interest Period applicable to the related deemed
Borrowing of Eurocurrency Rate Converted 2017 Replacement USD Term Loans to
which it is added and (y) the same LIBO Rate
 
 
3

--------------------------------------------------------------------------------

applicable to such deemed Borrowing of Eurocurrency Rate Converted 2017
Replacement USD Term Loans.
(v)        On the Third Amendment Effective Date, the Borrowers shall pay in
cash (a) all accrued and unpaid interest on the 2017 Refinanced USD Term Loans
through the Third Amendment Effective Date and (b) to each Non-Converting Lender
and each 2017 Converting Lender with a Non-Converting Portion (solely with
respect to such Non-Converting Portion), any breakage loss or expenses due under
Section 2.16 of the Credit Agreement (it being understood that existing Interest
Periods of the 2017 Refinanced USD Term Loans held by 2017 Replacement USD Term
Loan Lenders prior to the Third Amendment Effective Date shall continue on and
after the Third Amendment Effective Date pursuant to preceding clause (iv) and
shall accrue interest in accordance with Section 2.13 of the Credit Agreement on
and after the Third Amendment Effective Date as if the Third Amendment Effective
Date were a new Borrowing date). Notwithstanding anything to the contrary herein
or in the Credit Agreement, each 2017 Converting Lender agrees to waive any
entitlement to any breakage loss or expenses due under Section 2.16 of the
Credit Agreement with respect to the repayment of any of its 2017 Refinanced USD
Term Loans by way of the 2017 USD Term Loan Conversion on the Third Amendment
Effective Date.
(vi)        Promptly following the Third Amendment Effective Date, all Notes, if
any, evidencing the 2017 Refinanced USD Term Loans shall be cancelled, and any
2017 Replacement USD Term Loan Lender may request that its 2017 Replacement USD
Term Loan be evidenced by a Note pursuant to Section 2.10(f) of the Credit
Agreement.
(vii)        Notwithstanding anything to the contrary contained in the Credit
Agreement, all proceeds of the New 2017 Replacement USD Term Loans (if any) will
be used solely to repay outstanding 2017 Refinanced USD Term Loans of
Non-Converting Lenders (if any) and outstanding 2017 Refinanced USD Term Loans
of 2017 Converting Lenders in an amount equal to the Non-Converting Portion (if
any) of such 2017 Converting Lenders’ 2017 Refinanced USD Term Loans, in each
case, on the Third Amendment Effective Date.
(b)                Subject to the satisfaction of the conditions set forth in
Section 2 hereof, upon the making of the 2017 Replacement USD Term Loans, the
Credit Agreement is hereby amended as follows:
(i)        The definition of “Alternate Base Rate” in Section 1.1 of the Credit
Agreement is hereby amended by deleting “; provided that solely in the case of
Term Loans, the Alternate Base Rate shall not be less than 1.75% per annum”.
(ii)        The definition of “Applicable Rate” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating clause (a) thereof in its
entirety as follows:
“(a) with respect to Initial Term Loans, the rate per annum applicable to the
relevant Class of Loans set forth below under the caption “ABR Spread”, “LIBO
Rate Spread”, “BA Rate Spread” or “EURIBOR Rate Spread” as the case may be:
 
4

--------------------------------------------------------------------------------

ABR Spread for USD Term Loans
LIBO Rate Spread for USD Term
Loans denominated in US Dollars
1.00%
2.00%
ABR Spread for CAD Term Loans
BA Rate Spread for CAD Term Loans
2.50%
3.50 %
EURIBOR Rate Spread for Euro Term Loans
2.75%

(iii)        The definition of “Arrangers” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating it in its entirety as
follows:
““Arrangers” means, (w) with respect to the Initial Term Loans (other than the
2016 Replacement USD Term Loans and the 2017 Replacement USD Term Loans) and the
Initial Revolving Credit Commitments, each of Deutsche Bank Securities Inc.,
Credit Suisse Securities (USA) LLC and J.P. Morgan Securities LLC, (x) with
respect to the 2016 Replacement USD Term Loans, Deutsche Bank Securities Inc. in
its capacity as sole bookrunner and sole lead arranger, (y) with respect to the
Second Amendment, (i) each of Deutsche Bank Securities Inc., Credit Suisse
Securities (USA) LLC, JPMorgan Chase Bank N.A. and RBC Capital Markets1, as
joint bookrunners and joint lead arrangers and (ii) each of Royal Bank of
Canada, Credit Suisse Securities (USA) LLC and JPMorgan Chase Bank N.A. as
co-documentation agents and (z) with respect to the 2017 Replacement USD Term
Loans, RBC Capital Markets and Deutsche Bank Securities Inc., as joint
bookrunners and joint lead arrangers.”
(iv)        The definition of “Available Amount” in Section 1.1 of the Credit
Agreement is hereby amended by replacing references to “the Closing Date” in
clauses (iii) and (iv) thereof with “December 4, 2014”.
(v)        The definition of “Credit Facilities” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating it as follows:
““Credit Facilities” means the Term Loan Facility (which for the avoidance of
doubt shall include the 2017 Replacement USD Term Loan) and the Revolving
Facility.”
(vi)        The definition of “Initial Term Loans” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating it as follows:
““Initial Term Loans” means (i) prior to the First Amendment Effective Date and
the incurrences of the 2016 Replacement USD Term Loans, the USD Term Loans, Euro
Term Loans and CAD Term Loans made by the Term Lenders on the Closing Date to
the Lead Borrower pursuant to Section 2.01(a), (ii) on or after the First



--------------------------------------------------------------------------------

1 RBC Capital Markets is a brand name for the capital markets businesses of
Royal Bank of Canada and its affiliates.
5

--------------------------------------------------------------------------------

Amendment Effective Date and upon the making of the 2016 Replacement USD Term
Loans pursuant to the First Amendment Effective Date but prior to the Third
Amendment Effective date, (x) the Euro Term Loans and CAD Term Loans made by the
Term Lenders to the Lead Borrower on the Closing Date and (y) the 2016
Replacement USD Term Loans made on the First Amendment Effective Date pursuant
to the First Amendment and Section 2.01 (including by way of the 2016 USD Term
Loan Conversion) and (iii) on or after the Third Amendment Effective Date and
upon the making of the 2017 Replacement USD Term Loans pursuant to the Third
Amendment Effective Date, (x) the Euro Term Loans and CAD Term Loans made by the
Term Lenders to the Lead Borrower on the Closing Date and (y) the 2017
Replacement USD Term Loans made on the Third Amendment Effective Date pursuant
to the Third Amendment and Section 2.01 (including by way of the 2017 USD Term
Loan Conversion)”
(vii)        The definition of “Initial Term Loan Commitment” in Section 1.1 of
the Credit Agreement is hereby amended by amending and restating it as follows:
““Initial Term Loan Commitment” means, with respect to each Term Lender, (i)
such Lender’s USD Term Commitment, CAD Term Commitment and/or Euro Term
Commitment or (ii) an Additional Term Commitment.”
(viii)        The definition of “LIBO Rate” in Section 1.1 of the Credit
Agreement is hereby amended by deleting “; provided that, in the case of the
Initial Term Loans, in no event shall the LIBO Rate be less than 0.75% per
annum.”
(ix)        The definition of “Loan Documents” in Section 1.1 of the Credit
Agreement is hereby amended by inserting the text, “the Third Amendment,”
immediately prior to the text “any Borrowing Joinder Agreement”.
(x)        The definition of “Repricing Transaction” in Section 1.1 of the
Credit Agreement is hereby amended by deleting all references to the text “2016
Replacement USD Term Loans” and inserting the text “2017 Replacement USD Term
Loans” in lieu thereof.
(xi)        The definition of “USD Term Commitment” in Section 1.1 of the Credit
Agreement is hereby amended by amending and restating it in its entirety as
follows:
““USD Term Commitment” means, with respect to (i) any USD Term Lender on the
Closing Date, the commitment, if any, of such Lender to make a USD Term Loan on
the Closing Date, expressed as an amount representing the maximum principal
amount of the USD Term Loan to be made by such Lender as set forth on Schedule
1.01(a), (ii) with respect to the 2016 Replacement USD Term Loan Lenders on the
First Amendment Effective Date, (x) with respect to each New 2016 Replacement
USD Term Loan Lenders, the amount set forth opposite such Lender’s name on
Schedule I to the First Amendment under the caption “Amount of 2016 Replacement
USD Term Commitments” and (y) with respect to each 2016 Converting Lender, such
2016 Converting Lender’s 2016 USD Term Loan Conversion Amount, in each case, as
the same may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.05 and (iii) with respect to the 2017 Replacement
USD Term Loan Lenders on
 
6

--------------------------------------------------------------------------------

the Third Amendment Effective Date, (x) with respect to each New 2017
Replacement USD Term Loan Lenders, the amount set forth opposite such Lender’s
name on Schedule I to the Third Amendment under the caption “Amount of 2017
Replacement USD Term Commitments” and (y) with respect to each 2017 Converting
Lender, such 2017 Converting Lender’s 2017 USD Term Loan Conversion Amount, in
each case, as the same may be (a) reduced from time to time pursuant to Section
2.08 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 9.05.  The initial amount of each Lender’s
USD Term Commitment is (i) set forth on Schedule 1.01(a) with respect to USD
Term Loans made on the Closing Date, (ii) set forth on Schedule I to the First
Amendment with respect to the USD Term Loans made on the First Amendment
Effective Date by the New 2016 Replacement USD Term Loans Lenders, (iii) the
2016 Replacement USD Term Loan Conversion Amount of such Lender (in the case
such Lender is a 2016 Converting Lender) with respect to the USD Term Loans made
by such Lender by way of the 2016 USD Term Loan Conversion, (iv) set forth on
Schedule I to the Third Amendment with respect to the USD Term Loans made on the
Third Amendment Effective Date by the New 2017 Replacement USD Term Loans
Lenders, (v) the 2017 Replacement USD Term Loan Conversion Amount of such Lender
(in the case such Lender is a 2017 Converting Lender) with respect to the USD
Term Loans made by such Lender by way of the 2017 USD Term Loan Conversion, (vi)
in the Assignment and Assumption pursuant to which such Lender shall have
assumed its USD Term Commitment, or (vii) in the amendment or agreement relating
to the respective Incremental Commitment or commitments to make Replacement Term
Loans pursuant to which such Lender shall have assumed its USD Term Commitment,
as the case may be, as such amounts may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of USD Term Commitments (x)
on the Closing Date was $1,450,000,000, (y) on the First Amendment Effective
Date is $1,005,518,866.25 and (z) on the Third Amendment Effective Date is
$1,000,427,631.49.
(xii)        Section 1.1 of the Credit Agreement is hereby further amended by
adding the following definitions in appropriate alphabetical order as follows:
“2017 Converting Lender” has the meaning assigned to such term in the Third
Amendment.
“2017 New USD Term Loans” has the meaning assigned to such term in Section
2.01(a).
“2017 Refinanced USD Term Loans” has the meaning assigned to such term in the
Third Amendment.
“2017 Replacement USD Term Commitment” has the meaning assigned to such term in
the Third Amendment.
“2017 Replacement USD Term Loan” has the meaning assigned to such term in the
Third Amendment.
“2017 Replacement USD Term Loan Lender” has the meaning assigned to such term in
the Third Amendment.
“2017 Replacement USD Term Loan Conversion Amount” shall mean, as to any 2017
Converting Lender, the amount determined by the Third
 
7

--------------------------------------------------------------------------------

Amendment Arranger and the Lead Borrower as the final amount of such 2017
Converting Lender’s 2017 Replacement USD Term Loan Conversion on the Third
Amendment Effective Date and notified to each such 2017 Converting Lender by the
Third Amendment Arranger on or prior to the Third Amendment Effective Date. The
“2017 Replacement USD Term Loan Conversion Amount” of any 2017 Converting Lender
shall not exceed (but may be less than) the principal amount of such 2017
Converting Lender’s 2017 Refinanced USD Term Loans. All such determinations made
by the Third Amendment Arranger and the Lead Borrower shall, absent manifest
error, be final, conclusive and binding on the Administrative Agent, the Lead
Borrower and the Lenders, and the Administrative Agent, the Third Amendment
Arranger and the Borrowers shall have no liability to any Person with respect to
such determination absent gross negligence or willful misconduct (in each case,
as determined by a court of competent jurisdiction in a final and non-appealable
judgment).
“2017 USD Term Loan Conversion” has the meaning assigned to such term in the
Third Amendment.
“New 2017 Replacement USD Term Loan” has the meaning assigned to such term in
the Third Amendment.
“New 2017 Replacement USD Term Loan Lender” has the meaning assigned to such
term in the Third Amendment.
“Third Amendment” shall mean the Third Amendment to Credit Agreement, dated as
of April 7, 2017, by and among the Lead Borrower, the Administrative Agent, the
Third Amendment Arranger and the 2017 Replacement USD Term Loan Lenders.
“Third Amendment Arranger” has the meaning assigned to such term in the Third
Amendment.
“Third Amendment Effective Date” has the meaning assigned to such term in the
Third Amendment.
(xiii)        Section 2.01(a) of the Credit Agreement is hereby amended by
amending and restating Section 2.01(a) in its entirety as follows:
“(a) (i)(a)(1) Subject to the terms and conditions set forth herein, each USD
Term Lender on the Closing Date severally, and not jointly, agreed to make term
loans to the Lead Borrower on the Closing Date in U.S. Dollars in a principal
amount not to exceed (x) its USD Term Commitment on the Closing Date minus (y)
the amount of term loans made to the Lead Borrower on the Closing Date in U.S.
Dollars by certain Existing Term Loan Lenders pursuant to the Cashless
Settlement Letter (such term loans made by such USD Term Lender and such
Existing Term Loan Lenders, the “Original USD Term Loans”), (2) on the First
Amendment Effective Date, (x) each New 2016 Replacement USD Term Loan Lender
severally, and not jointly, agrees to make, on the terms and conditions set
forth in the First Amendment and in reliance upon the representations and
warranties set forth in the First Amendment, New 2016 Replacement USD Term Loans
on the First Amendment Effective Date to the Lead Borrower in an amount equal to
the 2016 Replacement USD Term Commitment of such New 2016 Replacement USD Term
Loan Lender (and the Lead Borrower hereby agrees to apply the
 
8

--------------------------------------------------------------------------------

proceeds of such New 2016 Replacement USD Term Loans to refinance the Original
Refinanced USD Term Loans in accordance with the First Amendment) and (y) each
2016 Converting Lender agrees severally, and not jointly, that, pursuant to the
2016 USD Term Loan Conversion as set forth in the First Amendment, without any
further action by any party to this Agreement, a portion of such 2016 Converting
Lender’s Original Refinanced USD Term Loans equal to such 2016 Converting
Lender’s 2016 Replacement USD Term Loan Conversion Amount shall automatically be
converted into 2016 Replacement USD Term Loans in a like principal amount in
accordance with the terms and conditions of the First Amendment (such term loans
made on the First Amendment Effective Date by the New 2016 Replacement USD Term
Loan Lenders and the 2016 Converting Lenders, the “New USD Term Loans”) and (3)
on the Third Amendment Effective Date, (x) each New 2017 Replacement USD Term
Loan Lender severally, and not jointly, agrees to make, on the terms and
conditions set forth in the Third Amendment and in reliance upon the
representations and warranties set forth in the Third Amendment, New 2017
Replacement USD Term Loans on the Third Amendment Effective Date to the Lead
Borrower in an amount equal to the 2017 Replacement USD Term Commitment of such
New 2017 Replacement USD Term Loan Lender (and the Lead Borrower hereby agrees
to apply the proceeds of such New 2017 Replacement USD Term Loans to refinance
the 2017 Refinanced USD Term Loans in accordance with the Third Amendment) and
(y) each 2017 Converting Lender agrees severally, and not jointly, that,
pursuant to the 2017 USD Term Loan Conversion as set forth in the Third
Amendment, without any further action by any party to this Agreement, a portion
of such 2017 Converting Lender’s 2017 Refinanced USD Term Loans equal to such
2017 Converting Lender’s 2017 Replacement USD Term Loan Conversion Amount shall
automatically be converted into 2017 Replacement USD Term Loans in a like
principal amount in accordance with the terms and conditions of the Third
Amendment (such term loans made on the Third Amendment Effective Date by the New
2017 Replacement USD Term Loan Lenders and the 2017 Converting Lenders, the
“2017 New USD Term Loans” and, together with the Original USD Term Loans and the
New USD Term Loans, the “USD Term Loans”), (b) subject to the terms and
conditions set forth herein, each Euro Term Lender on the Closing Date
severally, and not jointly, agreed to make term loans to the Lead Borrower on
the Closing Date in Euros in a principal amount not to exceed its Euro Term
Commitment on the Closing Date (such term loans made by the Euro Term Lender,
the “Euro Term Loans”), and (c) subject to the terms and conditions set forth
herein, each CAD Term Lender on the Closing Date severally, and not jointly,
agreed to make term loans to the Lead Borrower on the Closing Date in Canadian
Dollars in a principal amount not to exceed its CAD Term Commitment on the
Closing Date (the “CAD Term Loans”) and (ii) subject to the terms and conditions
set forth herein, (x) each Dollar Revolving Lender severally, and not jointly,
agrees to make Dollar Revolving Loans denominated in U.S. Dollars to the
Revolving Facility Borrowers in U.S. Dollars at any time and from time to time
on and after the Closing Date, and until the earlier of the Dollar Revolving
Credit Maturity Date and the termination of the Dollar Revolving Credit
Commitment of such Dollar Revolving Lender in accordance with the terms hereof;
provided that after giving effect to any Borrowing of Dollar Revolving Loans,
the Outstanding Amount of such Lender’s Dollar Revolving Credit Exposure shall
not exceed such Lender’s Dollar Revolving Credit Commitment and (y) each
Multicurrency Revolving Lender severally, and not jointly, agrees to make
Multicurrency Revolving Loans denominated in U.S. Dollars or Alternative
Currencies to the Revolving Facility Borrowers in U.S. Dollars or Alternative
Currencies at any time and from time to time on and after the Closing Date, and
until the earlier of the Multicurrency Revolving Credit Maturity Date and the
termination of the Multicurrency Revolving Credit Commitment of
 
9

--------------------------------------------------------------------------------

such Multicurrency Revolving Lender in accordance with the terms hereof;
provided that after giving effect to any Borrowing of Multicurrency Revolving
Loans, the Dollar Equivalent of the Outstanding Amount of such Lender’s
Multicurrency Revolving Credit Exposure shall not exceed the Dollar Equivalent
of such Lender’s Multicurrency Revolving Credit Commitment. Within the foregoing
limits and subject to the terms, conditions and limitations set forth herein,
the Revolving Facility Borrowers may borrow, pay or prepay and reborrow
Revolving Loans. Amounts paid or prepaid in respect of the Term Loans may not be
reborrowed. Subject to the terms of this Agreement and the Ancillary Documents,
an Ancillary Lender may make available an Ancillary Facility to any Revolving
Facility Borrower in place of all or part of its Multicurrency Revolving Credit
Commitment.”
(xiv)        Section 2.09(a) of the Credit Agreement is hereby amended by (x)
replacing the parenthetical immediately after the reference to “Initial Term
Commitments appearing in clause (i) thereof with “(other than the 2016
Replacement USD Term Commitments which shall terminate as provided in clause
(iii) below and the 2017 Replacement USD Term Commitments which shall terminate
as provided in clause (iv) below)”, (y) deleting the text “and (iii)” appearing
therein and inserting the text “, (iii)” in lieu thereof and (z) by deleting the
text “.” appearing at the end of such section and inserting in lieu thereof the
following new clause (iv):
“and (iv) the 2017 Replacement USD Term Commitments shall automatically
terminate on the Third Amendment Effective Date upon the making of the 2017
Replacement USD Term Loans on the Third Amendment Effective Date.”
(xv)        Section 2.10(a) of the Credit Agreement is hereby amended by
amending and restating Section 2.10(a) in its entirety as follows:
“(a)            The Lead Borrower hereby unconditionally promises to repay
Initial Term Loans to the Administrative Agent for the account of each Term
Lender (i) commencing September 30, 2015 (or, (x) with respect to the USD Term
Loans made on the First Amendment Effective Date, September 30, 2016 and (y)
with respect to the USD Term Loans made on the Third Amendment Effective Date,
June 30, 2017) on the last Business Day of each March, June, September and
December prior to the Initial Term Loan Maturity Date (each such date being
referred to as a “Loan Installment Date”), in each case, in an amount equal to
0.25% of the original principal amount of the Initial Term Loans (which, for the
avoidance of doubt, with respect to (x) the USD Term Loans made on the First
Amendment Effective Date, shall be based on the original principal amount of
2016 Replacement USD Term Loans and (y) the USD Term Loans made on the Third
Amendment Effective Date, shall be based on the original principal amount of
2017 Replacement USD Term Loans) (as such payment installment amounts may be
reduced from time to time as a result of the application of prepayments in
accordance with Section 2.11 and repurchases in accordance with Section 9.05(g)
or increased as a result of any increase in the amount of such Initial Term
Loans pursuant to Section 2.22(a)), and (ii) on the Initial Term Loan Maturity
Date, in an amount equal to the remainder of the principal amount of the Initial
Term Loans, outstanding on such date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment.”
(xvi)        The last sentence of Section 2.11(b)(vi) of the Credit Agreement is
hereby amended by (x) deleting the text “2016 Replacement USD Term Loans” and
 
10

--------------------------------------------------------------------------------

inserting the text “2017 Replacement USD Term Loans” in lieu thereof and (y)
deleting the text “First Amendment Effective Date” and inserting the text “Third
Amendment Effective Date” in lieu thereof.
(xvii)                      Section 2.12(f) of the Credit Agreement is hereby
amended by (x) deleting all references to the text “First Amendment Effective
Date” and inserting the text “Third Amendment Effective Date” in lieu thereof
and (y) deleting all references to the text “2016 Replacement USD Term Loans”
and inserting the text “2017 Replacement USD Term Loans” in lieu thereof.
(c)                The Lead Borrower hereby consents, for purposes of Section
9.05(b) of the Credit Agreement, to the assignment of any 2017 Replacement USD
Term Loans by any 2017 Replacement USD Term Loan Lender to (i) any Person that
was an Existing Lender (as defined in the Third Amendment) on the Third
Amendment Effective Date (immediately prior to giving effect thereto) or any
other Person notified in writing by the Third Amendment Arranger to the Borrower
as part of the syndication process for the New 2017 Replacement USD Term Loans
(so long as the Lead Borrower has not objected thereto at least three Business
Days’ prior to the Third Amendment Effective Date).
SECTION 2.              Conditions of Effectiveness of this Third Amendment.
This Third Amendment shall become effective on the date when the following
conditions shall have been satisfied (such date, the “Third Amendment Effective
Date”):
(a)                The Lead Borrower, the Administrative Agent, the Third
Amendment Arranger, the 2017 Replacement USD Term Loan Lenders and Lenders
(after giving effect to the 2017 Replacement USD Loans and the repayment of the
2016 Replacement USD Term Loans) constituting Required Lenders shall have signed
a counterpart hereof (whether the same or different counter-parts) and shall
have delivered (including by way of facsimile or other electronic transmission)
the same to the Administrative Agent and Third Amendment Arranger;
(b)                the Lead Borrower shall have paid (or shall pay substantially
concurrently with the effectiveness of this Third Amendment), by wire transfer
of immediately available funds, (i) to Third Amendment Arranger, all fees
payable pursuant to the Third Amendment Engagement Letter, (ii) to the
Administrative Agent, for the ratable account of each Existing Lender, all
accrued but unpaid interest on the 2017 Refinanced USD Term Loans through the
Third Amendment Effective Date;
(c)                the Administrative Agent and the Third Amendment Arranger
shall have received from the Lead Borrower a Borrowing Request, such Borrowing
Request to be delivered not later than 12:00pm New York City Time at least one
Business Day prior to the requested date of the borrowing (notwithstanding any
contrary requirements in Section 2.03 of the Credit Agreement), and otherwise
delivered in accordance with Section 2.03 of the Credit Agreement;
(d)                on the Third Amendment Effective Date immediately prior to
giving effect to the Third Amendment and after giving effect to this Third
Amendment, (i) no Default under Section 7.01(a), 7.01(f) or 7.01(g) of the
Credit Agreement or Event of Default shall exist and (ii) each of the
representations and warranties set forth in the Credit Agreement and in the
other Loan Documents shall be true and correct in all material respects on and
as of the Third Amendment Effective Date (it being understood and agreed that
(x) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects only as
of such specified date and (y) any representation or warranty that is qualified
as
 
11

--------------------------------------------------------------------------------

to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date);
(e)                the Administrative Agent and the Third Amendment Arranger
shall have received from the Lead Borrower a certificate executed by a
Responsible Officer of the Lead Borrower, certifying compliance with the
requirements of preceding clause (d);
(f)                the Administrative Agent and the Third Amendment Arranger
shall have received the Acknowledgment and Confirmation, substantially in the
form of Exhibit A hereto, executed and delivered by a Responsible Officer of
each of Holdings, the Lead Borrower and each Subsidiary Guarantor;
(g)                the Administrative Agent and the Third Amendment Arranger
shall have received from the Lead Borrower a solvency certificate from the chief
financial officer (or other officer with reasonably equivalent responsibilities)
of the Lead Borrower (after giving effect to the incurrence of the 2017
Replacement USD Term Loans on the Third Amendment Effective Date and the
application of the proceeds thereof) substantially in the form of Exhibit M to
the Credit Agreement;
(h)                the Administrative Agent and the Third Amendment Arranger
shall have received (i) either (x) a copy of the certificate or articles of
incorporation or equivalent organizational document, including all amendments
thereto, of each Loan Party, certified as of a recent date by the Secretary of
State of the state of its organization or (y) confirmation from such Loan Party
that there has been no change to such organizational documents since last
delivered to the Administrative Agent, (ii) a certificate of the secretary or
assistant secretary of each Loan Party dated the Third Amendment Effective Date
and certifying (A) that (x) attached thereto is a true and complete copy of the
by-laws or operating, management, partnership or similar agreement of such Loan
Party as in effect on the Third Amendment Effective Date and at all times since
a date prior to the date of the resolutions described in clause (B) below or (y)
there has been no change to such governing documents since last delivered to the
Administrative Agent, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors or other equivalent governing
body of such Loan Party authorizing the execution, delivery and performance of
this Third Amendment and/or the Acknowledgement and Confirmation delivered
pursuant to clause (e) above and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that any attached
certificate or articles of incorporation, equivalent organizational document,
by-laws, operating, management, partnership or similar agreement of such Loan
Party has not been amended (in the case of the articles of incorporation of each
such Loan Party, since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (E) below), (D) to the
extent not previously delivered to the Administrative Agent, as to the
incumbency and specimen signature of each officer executing this Third Amendment
or any other document delivered in connection herewith on behalf of such Loan
Party and (E) good standing certificates for each Loan Party from the
jurisdiction in which it is organized, each dated a recent date prior to the
Third Amendment Effective Date; and (iii) a certificate of another officer as to
the incumbency and specimen signature of the secretary or assistant secretary
executing the certificate delivered pursuant to clause (ii) above; and
(i)                The Administrative Agent shall have received a Promissory
Note executed by the Lead Borrower in favor of each 2017 Replacement USD Term
Loan Lender requesting a Promissory Note.
 
12

--------------------------------------------------------------------------------

SECTION 3.               Costs and Expenses. The Lead Borrower hereby reconfirms
its obligations pursuant to Section 9.03(a) of the Credit Agreement to pay and
reimburse the Administrative Agent and their respective Affiliates for all
reasonable and documented out-of-pocket costs and expenses (including, without
limitation, reasonable fees and out-of-pocket expenses of counsel) incurred in
connection with the negotiation, preparation, execution and delivery of this
Third Amendment and all other documents and instruments delivered in connection
herewith.
SECTION 4.               Remedies. This Third Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
SECTION 5.              Representations and Warranties. To induce the
Administrative Agent, the Third Amendment Arranger and the 2017 Replacement USD
Term Loan Lenders to enter into this Third Amendment, each Loan Party party
hereto hereby represents and warrants that, immediately prior to and immediately
after giving effect to this Amendment:
(a)                the execution, delivery and performance by it of this Third
Amendment does not (i) violate any provision of law applicable to it, its
Organization Documents, or any order, judgment or decree of any court or other
agency of government binding on it, (ii) conflict with, result in a material
breach of or constitute (with due notice or lapse of time or both) a material
default under any of its Contractual Obligations, (iii) result in or require the
creation or imposition of any Lien (other than Liens in favor of the Collateral
Agent) upon any of its properties or assets or (iv) require any approval of
stockholders or any approval or consent of any Person under any of its material
Contractual Obligations, other than those approvals and consents which have been
obtained;
(b)                it has all requisite organizational power and authority to
enter into this Third Amendment and the execution, delivery and performance by
it of this Third Amendment has been duly authorized by all necessary
organizational action by it. Each Loan Party party hereto has duly executed and
delivered this Third Amendment, and this Third Amendment, the Credit Agreement
as amended hereby and each other Loan Document to which it is a party
constitutes the legally valid and binding obligations of it, enforceable against
it in accordance with their respective terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;
(c)                each of the representations and warranties set forth in the
Credit Agreement and in the other Loan Documents is true and correct in all
material respects on and as of the Third Amendment Effective Date (it being
understood and agreed that (x) any representation or warranty which by its terms
is made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date and (y) any representation or
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date);
(d)                no Default under Section 7.01(a), 7.01(f) or 7.01(g) of the
Credit Agreement or Event of Default shall have occurred and be continuing; and
(e)                the 2017 Replacement USD Term Loans have been incurred in
compliance with the requirements of Section 9.02(c) of the Credit Agreement.
SECTION 6.               Reference to and Effect on the Credit Agreement and the
Loan Documents.
 
13

--------------------------------------------------------------------------------

(a)                On and after the Third Amendment Effective Date, (i) each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended by this Third Amendment; (ii) the
2017 Replacement USD Term Loans shall constitute “USD Term Loans” and “Term
Loans” for all purposes under the Credit Agreement; and (iii) each 2017
Replacement USD Term Loan Lender shall constitute a “Lender”, a “Term Lender”
and a “USD Term Loan Lender” as defined in the Credit Agreement.
(b)                The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Third Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the applicable Loan Parties under the Loan
Documents, in each case, as amended by this Third Amendment.
(c)                The execution, delivery and effectiveness of this Third
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Administrative Agent under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Loan Documents.
SECTION 7.               Governing Law. THIS THIRD AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 8.               Counterparts. This Third Amendment may be executed in
any number of counterparts and by the different parties hereto on separate
counterparts, each of which counterparts when executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. Delivery by facsimile or electronic transmission of an executed
counterpart of a signature page to this Third Amendment shall be effective as
delivery of an original executed counterpart of this Third Amendment.
[The remainder of this page is intentionally left blank.]

 
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Third Amendment as of the date first above
written.

SPECTRUM BRANDS, INC., as the Lead Borrower
SB/RH HOLDINGS, LLC, as Holdings                  
By:
/s/ Joanne P. Chomiak     Name:  Joanne P. Chomiak     Title:  Senior Vice
President and Treasurer            

 
 
 
[SIGNATURE PAGE TO SPECTRUM THIRD AMENDMENT TO CREDIT AGREEMENT (REPRICING)]
 

--------------------------------------------------------------------------------

  DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent                
 
By:
/s/ Peter Cucchiara     Name:  Peter Cucchiara     Title:  Vice President      
      By: /s/ Dusan Lazarov      Name:  Dusan Lazarov      Title:   Director   

 

 
[SIGNATURE PAGE TO SPECTRUM THIRD AMENDMENT TO CREDIT AGREEMENT (REPRICING)]
 

--------------------------------------------------------------------------------

  ROYAL BANK OF CANADA, as a New 2017 Replacement USD Term Loan Lender          
     
 
By:
/s/ James S. Wolfe     Name:  James S. Wolfe     Title:  Managing Director
Head of Global Leveraged Finance                     ROYAL BANK OF CANADA, as
the Third Amendment Arranger              By: /s/ James S. Wolfe     Name: 
James S. Wolfe     Title:   Managing Director
Head of Global Leveraged Finance  

 
 
[SIGNATURE PAGE TO SPECTRUM THIRD AMENDMENT TO CREDIT AGREEMENT (REPRICING)]
 

--------------------------------------------------------------------------------

BY ITS EXECUTION OF THIS SIGNATURE PAGE, THE UNDERSIGNED HEREBY (I) REQUESTS TO
CONVERT THE FULL PRINCIPAL AMOUNT OF ITS 2017 REFINANCED USD TERM LOANS INTO
CONVERTED 2017 REPLACEMENT USD TERM LOANS PURSUANT TO, AND ON THE TERMS AND
CONDITIONS SET FORTH IN, THIS FIRST AMENDMENT TO THE CREDIT AGREEMENT AND (II)
ACKNOWLEDGES AND AGREES THAT ITS 2017 REPLACEMENT USD TERM LOAN CONVERSION
AMOUNT MAY BE LESS THAN THE FULL PRINCIPAL AMOUNT OF ITS 2017 REFINANCED USD
TERM LOANS WHICH IT REQUESTS TO CONVERT HEREUNDER.

  NAME OF INSTITUTION                , as a         2017 Converting Lender      
   
 
By:
        Name:       Title:          

  For institutions requiring a second signature line:          
 
By:
         Name:       Title:          

 
 
[SIGNATURE PAGE TO SPECTRUM THIRD AMENDMENT TO CREDIT AGREEMENT (REPRICING)]
 

--------------------------------------------------------------------------------



SCHEDULE I


New 2017 Replacement USD Term Loan Lender
Amount of 2017 Replacement USD
Term Loan Commitments
 
Royal Bank of Canada
$11,364,656.28
 
TOTAL
$11,364,656.28
 

 

 
 

--------------------------------------------------------------------------------

EXHIBIT A
FORM OF ACKNOWLEDGMENT AND CONFIRMATION
1.        Reference is made to the Third Amendment, dated as of April 7, 2017
(the “Third Amendment”), to the Credit Agreement dated as of June 23, 2015 (the
“Credit Agreement”), among SPECTRUM BRANDS, INC., a Delaware corporation (the
“Lead Borrower”), SB/RH HOLDINGS LLC, a Delaware limited liability company
(“Holdings”), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as administrative agent
(in such capacity, the “Administrative Agent”) and each of the Persons party
thereto as 2017 Replacement USD Term Loan Lenders (as defined therein).
Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Credit Agreement or Third Amendment, as applicable.
2.        Certain provisions of the Credit Agreement are being amended and/or
modified pursuant to the Third Amendment. Each of the parties hereto hereby
agrees that, with respect to each Loan Document to which it is a party, after
giving effect to the Third Amendment:
(a)                all of its obligations, liabilities and indebtedness under
such Loan Document, including guarantee obligations, shall remain in full force
and effect on a continuous basis (including with respect to the 2017 Replacement
USD Term Loans); and
(b)                all of the Liens and security interests created and arising
under such Loan Document remain in full force and effect on a continuous basis,
and the perfected status and priority to the extent provided for in Section 3.14
of the Credit Agreement of each such Lien and security interest continues in
full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged as collateral security for the applicable Obligations (including
with respect to the 2017 Replacement USD Term Loans), to the extent provided in
such Loan Documents.
3.              THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
4.          This Acknowledgment and Confirmation may be executed by one or more
of the parties hereto on any number of separate counterparts (including by
telecopy or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
[rest of page intentionally left blank]
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Confirmation to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

SPECTRUM BRANDS, INC.,
as the Lead Borrower
                 
By:
      Name:        Title:                

 

SB/RH HOLDINGS, LLC, as Holdings                  
By:
      Name:        Title:                

 

UNITED INDUSTRIES CORPORATION ROV HOLDING, INC.                  
By:
      Name:        Title:                

 

ARMORED AUTOGROUP, INC.
THE ARMOR ALL/STP PRODUCTS COMPANY
STP PRODUCTS MANUFACTURING COMPANY
ARMORED AUTOGROUP SALES, INC.                  
By:
       Name:        Title:                

 
 


[SIGNATURE PAGE TO SPECTRUM ACKNOWLEDGMENT AND CONFIRMATION - THIRD AMENDMENT TO
CREDIT AGREEMENT]

--------------------------------------------------------------------------------